This is an appeal from taxation of costs and involves an item of $631.56, premium on an appeal bond, given to stay proceedings and to pay the judgment if not reversed.
The judgment was reversed and a new trial granted, and plaintiff contends that, under our holding in Caswell v.Stearns, 259 Mich. 445, the premium on the bond cannot be taxed as costs. In the Caswell Case no execution could have issued on the *Page 396 
judgment, and the only stay was against certifying the judgment to the probate court. Such is not this case. The rule applied in Behr v. Baker, 257 Mich. 487, governs, and the taxation by the clerk is affirmed, with costs to defendant.